United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2377
Issued: August 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2010 appellant filed a timely appeal from an August 24, 2010
overpayment decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment in compensation
in the amount of $1,417.44 was created for the period September 11, 2005 to February 17, 2006
because appellant’s compensation was based on an incorrect pay rate; (2) whether it properly
denied waiver of recovery of the overpayment; and (3) whether OWCP properly found that the
overpayment should be recovered by deducting $102.00 from appellant’s continuing
compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 4, 2005 appellant, then a 54-year-old postal clerk, filed a recurrence claim of a
November 11, 2002 back injury alleging that on July 27, 2005 she placed a large parcel into a
hamper and felt a sharp pain in her back. She stopped work on July 28, 2005. In a supplemental
personal statement, appellant explained that, since returning to modified full duty in July 2004,
she continued to experience back pain. She also submitted a Form CA-7 requesting
compensation commencing on July 28, 2005. The employing establishment noted that, at the
date appellant stopped work, she was paid $20.95 an hour and entitled to 35.8 hours of work a
week. OWCP accepted her claim for temporary aggravation of preexisting lumbar degenerative
disc disease and spinal stenosis.2
Appellant received compensation for wage loss based on a weekly pay rate of $844.70
for the period September 11, 2005 to February 17, 2006. Her total payment received was
$12,389.74.
Appellant returned to light duty on July 24, 2006. On July 31, 2006 she filed a
recurrence claim commencing on July 25, 2006 alleging that she experienced extreme pain,
tightness and contractions in her lower back. Appellant stopped work on July 26, 2006. OWCP
accepted her recurrence claim.
Appellant was placed on the periodic rolls commencing on August 5, 2006 with a weekly
pay rate of $750.01 based on a date-of-injury pay rate of August 9, 2006 of $20.95 an hour for
35.8 hours a week.
On March 2, 2010 appellant returned to work as a modified clerk for 4 hours a day 20
hours a week.3
In a decision dated July 13, 2010, OWCP issued a preliminary finding that an
overpayment of $1,417.44 arose from September 11, 2005 until February 17, 2006 because
appellant was paid at an incorrect pay rate. It found appellant without fault and explained that
she should have received compensation based on a weekly pay rate of $750.01 instead of
$844.70. Appellant was informed of her options if she wished to challenge the fact of
overpayment or to request waiver of recovery of the overpayment. If she wished a waiver of the
overpayment, she was advised to submit financial information and a completed overpayment
recovery questionnaire (OWCP-20) within 30 days.
On July 21, 2010 appellant requested a telephone conference and submitted a completed
overpayment recovery questionnaire. She reported an income of approximately $2,621.00 a
month from $1,486.00 in earnings, $163.00 from her pension and $972.00 from OWCP benefits.
2

OWCP accepted appellant’s claim as a new traumatic injury claim, and not as a recurrence of her November 11,
2002 injury.
3

On April 26, 2010 OWCP issued a preliminary decision that appellant had received an overpayment of $456.60
because she received compensation for total disability until March 14, 2010 even though she returned to part-time
work on March 2, 2010. It found that she was at fault in creating the overpayment. Appellant repaid the
overpayment in full.

2

Her expenses were reported at $2,456.00 a month, including $550.00 for rent, $320.00 for food,
$200.00 for clothing, $631.00 for utilities and $755.00 for miscellaneous household expenses.
Appellant included various statements and invoices. She also reported that she had $517.00 in
her checking account and $1,700.00 in her savings account.4 Appellant requested a waiver on
the grounds that she was overwhelmingly in debt to friends and family. She further stated that
she was not in the financial position to repay and would not become financially able due to her
physical conditions which limited her to only working four hours a day.
In an August 12, 2010 telephone conference memorandum, the issues discussed were
waiver and appellant’s ability to repay the overpayment. OWCP requested pay stubs for the last
month to verify that her current monthly take home pay with her employing establishment was
$1,486.00. It also noted that appellant’s monthly expenses of $550.00 for rent, $320.00 for food,
$200.00 for clothing and $631.00 for utilities appeared reasonable. OWCP advised her,
however, that her utility statements totaled $599.34 and she stated that she would provide a copy
of her sewer bill which was not in the record. Appellant also stated that she would submit
documentation to support her claimed $755.00 miscellaneous expenses and her savings and
checking account balances.
In a letter dated August 16, 2010, appellant modified her miscellaneous expenses from
$755.00 to $1,137.00 because she felt it more accurately represented her actual expenses. She
stated that she paid $349.26 in car payments, $67.00 for car insurance, $120.00 for gas, $20.00
for wage tax, $100.00 for doctors’ visits, $80.00 for prescription, $40.00 for pet care, $60.00 for
grooming products and services and $200.00 a month for entertainment.5 Appellant also
submitted copies of her last month’s pay stubs, which indicated that she received a net pay of
$743.59, $823.57 and $890.22 for pay periods 14, 15 and 16. She noted that these pay stubs
contained errors and adjustments were needed. Appellant explained that she was on sick leave
due to surgery for part of this time, but her employing establishment erroneously charged her
eight hours a day of sick leave, instead of four hours a day due to her medical restrictions. She
also submitted copies of medical invoices, a sewer bill and a checking account statement.
By decision dated August 24, 2010, OWCP finalized the finding of overpayment in the
amount of $1,417.44 for the period September 11, 2005 to February 17, 2006. It further found
that appellant was not at fault in the creation of the overpayment because she was not and could
not have been aware that she was not entitled to the payment received and also denied waiver. In
denying waiver, OWCP found that her total monthly income was $2,854.00, not $2,621.00 as she
indicated, based on her recent pay stubs.6 It also determined that appellant’s monthly expenses
of $2,737.00 appeared necessary and reasonable. Thus, OWCP found that her total monthly
income of $2,854.00 was more than her total monthly expenses of $2,737.00 and recovery of the

4

An attached checking account statement, however, revealed that appellant had $3,322.29 in her account.

5

The Board notes that the amounts actually total $1,036.26 and not $1,137.00 as appellant alleged.

6

OWCP noted that appellant’s net compensation for pay periods 14, 15 and 16 totaled $2,457.38. It then divided
this amount by six weeks for a weekly rate of $409.53 and multiplied this amount by four weeks for a monthly rate
of $1,638.10. OWCP also determined that appellant received $1,053.00 a month in its compensation, instead of
$972.00 as she indicated on her recovery questionnaire form.

3

overpayment account would occur by withholding $102.00 from her continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.7
When an overpayment has been made to an individual because of error of fact or law,
adjustments shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the employee is entitled.8 FECA provides that monthly pay means the
monthly pay at the time of injury, or the time disability begins, or the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes full-time employment, whichever is greater.9
5 U.S.C. § 8114(d)(1) states that average annual earnings are determined as follows:
“(1) If the employee worked in the employment in which she was employed at the
time of her injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay-(A) was fixed, the average annual earnings are the annual rate of pay….”
ANALYSIS -- ISSUE 1
In the present case, OWCP determined that at the time of appellant’s July 27, 2005
recurrence of disability she had worked for substantially the entire year in a clerk position for 35
hours a week. Computer printouts reveal that appellant received compensation for wage loss for
the period September 11, 2005 through February 17, 2006 based on a weekly pay rate of
$844.70, which represented wages for a 40-hour workweek, when she should have received
compensation based on a weekly pay rate of $750.01, based upon a 35-hour workweek for this
period. Appellant received a total of $12,389.74 in compensation during this period when she
should have received $10,972.30, resulting in an overpayment of $1,417.44. She does not
dispute the fact and amount of overpayment. Therefore, the Board finds that appellant received
an overpayment of compensation in the amount of $1,417.44.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is nonetheless subject to recovery of the overpayment unless
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.10 Recovery of an overpayment will defeat the purpose of FECA if such recovery
7

5 U.S.C. § 8102(a).

8

Id. at § 8129(a).

9

Id. at § 8101(4).

10

Id. at § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

4

would cause hardship to a currently or formerly entitled beneficiary because the beneficiary from
whom OWCP seeks recovery needs substantially all of his or her current income, including
compensation benefits, to meet current ordinary and necessary living expenses, and the
beneficiary’s assets do not exceed a specified amount as determined by OWCP.11 Additionally,
recovery of an overpayment is considered to be against equity and good conscience when any
individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when any individual, in reliance on such payment or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.12
ANALYSIS -- ISSUE 2
OWCP determined that appellant was not at fault in creating the overpayment. However,
the fact that she was not at fault in the creation of the overpayment does not, of itself, establish a
basis for waiver of recovery of the overpayment.13 Appellant must still repay the overpayment
unless recovery would defeat the purpose of FECA or recovery would be against equity and
good conscience.14 She does not contend that she gave up a valuable right or changed her
position for the worse. Instead, appellant essentially contends that recovery of the overpayment
would defeat the purpose of FECA because her actual monthly earnings are more than her
monthly expenses. As her assets do not exceed the established resource base,15 she must also
establish that she needs substantially all of her current income to meet ordinary and necessary
living expenses before a waiver may be granted.
Appellant indicated on her overpayment recovery questionnaire that her monthly income
totaled $2,621.00, which included $972.00 in OWCP compensation, $163.00 in her pension and
$1,486.00 in earnings. She provided pay stubs for pay periods 14, 15 and 16 and noted that her
employing establishment erroneously charged her for eight hours a day of sick leave when it
should have only charged her four hours a day due to her medical restrictions. Appellant
concluded that the pay stubs therefore showed inflated earnings for pay periods 14 to 16. She
explained that her manager was in the process of correcting these errors. In an August 16, 2010
statement, appellant reported that her monthly expenses were $2,737.00.
In its August 24, 2010 decision, OWCP concluded that appellant’s expenses were
reasonable and necessary, but found that her monthly earnings actually amounted to $1,638.10
based on the pay stubs provided and that her OWCP compensation amounted to $1,053.00,
which increased her total monthly income to $2,854.00. Thus, it determined that because her
11

20 C.F.R. § 10.436(a) (b). For an individual with no eligible dependants the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependant.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1)(b) (June 2009).
12

Id. at § 10.437(a) (b).

13

L.S., 59 ECAB 350 (2008); Jorge O. Diaz, 51 ECAB 124 (1999).

14

Supra note 10.

15

Supra note 11.

5

total monthly income exceeded her total monthly expenses by more than $50.00, she was not
entitled to a waiver. OWCP did not make a finding regarding appellant’s asset base. The Board
notes, however, that OWCP did not address her explanation that she was incorrectly charged for
eight hours of sick leave a day during a portion of pay periods 14, 15 and 16 when she is only
authorized to work four hours a day, and thus, these pay stubs did not accurately reflect her
earnings. The Board also notes that correct financial information regarding appellant’s pay was
never resolved.16 The Board finds that the case should be remanded for OWCP to conduct a
proper assessment of her financial circumstances. As OWCP’s decision on the issue of waiver is
set aside, the Board will not issue a decision on the issue of recovery of overpayment. The
Board will set aside OWCP’s August 24, 2010 decision on the issue of waiver of recovery and
remand the case for such further development of the financial evidence as may be necessary and
for an appropriate final decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in compensation in the amount of $1,417.44. The Board also finds that further development is
warranted on the issue of waiver of recovery.

16

The Board notes that, based on appellant’s stated $1,486.00 earnings in her financial questionnaire, her total
monthly income would be $2,702.00, which does not exceed her monthly expenses of $2,854.00.

6

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this opinion.
Issued: August 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

